Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
                                                               Jul 02 2013, 8:38 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

LISA DIANE MANNING                                 GREGORY F. ZOELLER
Manning Law Office                                 Attorney General of Indiana
Danville, Indiana
                                                   RICHARD C. WEBSTER
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

IRIS NEWT,                                         )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )      No. 32A01-1211-CR-503
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                     APPEAL FROM THE HENDRICKS SUPERIOR COURT
                         The Honorable Stephenie LeMay-Luken, Judge
                               Cause No. 32D05-1112-FD-1163



                                          July 2, 2013


                MEMORANDUM DECISION - NOT FOR PUBLICATION


BARTEAU, Senior Judge
                               STATEMENT OF THE CASE

      In this appeal, Iris Newt challenges the sufficiency of the evidence supporting her

theft conviction. We affirm.

                       FACTS AND PROCEDURAL HISTORY

      On December 18, 2011, Kellie Coffman was working as a loss prevention

detective at the Meijer store in Camby, Indiana, when she saw Newt leaving the

electronics department pushing a shopping cart with her forearms while holding a stack

of DVDs in her hands. Newt went to a price checker machine, checked the prices of the

DVDs and some clothing, put the DVDs in the cart, and placed the clothing over the

DVDs. She then went to the clothing department. While pushing the cart with her

forearms, Newt put her hands underneath the clothing and picked at the price tags on the

DVDs. She went back to the electronics department, selected some more DVDs, and

continued to pick at the price tags. When people walked by, she would stop picking at

the DVDs.

      Over the course of three and a half hours, Newt went to other departments but

returned to the electronics department three more times.       During the surveillance,

Coffman observed Newt picking off price tags from specific DVDs, replacing them with

price tags from cheaper DVDs, price checking the DVDs with the newly-applied cheaper

tags, and re-shelving the DVDs she did not want.

      Newt then went to a self-checkout lane, purchased three DVDs and other items,

and exited the store. She had purchased “The Wizard of Oz” for $5.00, “Spartacus” for



                                           2
$6.99, and “Percy Jackson and the Lightning Thief” for $6.99. The original prices for

those DVDs at the time were $16.99, $29.99, and $14.88, respectively.

      Coffman stepped in front of Newt as she was leaving the last set of doors,

identified herself, and said she needed to talk with her about some store merchandise. At

the loss prevention office, Newt admitted she had switched the price tags on the DVDs.

Deputy Christopher Evan Love from the Hendricks County Sheriff’s Department arrived

and advised Newt of her Miranda rights. After waiving those rights, Newt admitted to

Deputy Love that she had taken price tags off cheaper DVDs, put them on more

expensive DVDs, and paid for the more expensive DVDs at the cheaper prices.

      The State charged Newt with Class D felony theft. At a jury trial, Deputy Love,

Coffman, and another loss prevention detective testified for the State. Newt testified in

her own defense. The jury found her guilty as charged. The trial court entered judgment

as a Class A misdemeanor and sentenced Newt to four days, all of which was credited as

time served. Newt now appeals.

                            DISCUSSION AND DECISION

      Newt contends the evidence is insufficient to sustain her conviction. In reviewing

a sufficiency of the evidence claim, we do not reweigh the evidence or assess the

credibility of the witnesses. Treadway v. State, 924 N.E.2d 621, 639 (Ind. 2010). Rather,

we look to the evidence and reasonable inferences drawn therefrom that support the

verdict. Id. We affirm the conviction if there is probative evidence from which a

reasonable jury could have found the defendant guilty beyond a reasonable doubt. Id.



                                           3
       To convict Newt of theft as charged here, the State had to prove beyond a

reasonable doubt that she knowingly exerted unauthorized control over Meijer’s DVDs,

with intent to deprive Meijer of any part of their value or use. Appellant’s App. p. 11;

see Ind. Code § 35-43-4-2(a) (2009).

       Newt argues that the State “failed to present any evidence that [she] was aware

that she was purchasing DVDs at a lower value in order to exert unauthorized control

over Meijer’s property.” Appellant’s Br. p. 4. We disagree. “Evidence that a person . . .

altered, substituted, or transferred a universal product code (UPC) or another product

identification code, label, price tag, or price marking on property displayed or offered for

sale or hire . . . constitutes prima facie evidence of intent to deprive the owner of the

property of a part of its value and that the person exerted unauthorized control over the

property.” Ind. Code § 35-43-4-4(b)(1) (2001). The evidence most favorable to the

verdict shows that Newt surreptitiously removed price tags from cheaper DVDs, placed

them on more expensive DVDs, and purchased the more expensive DVDs at the cheaper

prices. When confronted, Newt admitted to Coffman and then again to Deputy Love that

she had switched the price tags of the DVDs she purchased.

       Despite this clear evidence, Newt asks us to believe that a price tag fell off onto

her finger and that, because the title of the DVD was not printed on the tag, she did not

know she reapplied the tag to the wrong DVD. This is merely a request to reweigh the

evidence, which we may not do. A jury heard all the evidence and was entitled to

disbelieve Newt’s claim of innocence. The evidence is more than sufficient to sustain her

conviction.

                                             4
                                CONCLUSION

      We therefore affirm.

FRIEDLANDER, J., and VAIDIK, J., concur.




                                      5